ORDER

PER CURIAM.
Cathedral Rock of St. Charles, Inc., Cathedral Rock of North St. Louis, Inc., Cathedral Rock of Florissant, Inc., Cathedral Rock of Rolla, Inc., and Cathedral Rock of Ballwin, Inc. (collectively “Cathedral Rock”) appeal the denial of their motion to set aside the consent judgment entered in favor of Neighborcare Pharmacy Services, *617Inc. (“Neighborcare”)-1 We find that the trial court did not err in denying Cathedral Rock’s motion to set aside the consent judgment.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).

. The original action was brought by Neigh-borcare along with its corporate siblings and corporate parent, Omnicare, Inc., against Cathedral Rock, its corporate siblings and parent, and other parties. Only the claims brought by Neighborcare against Cathedral Rock and the resulting consent judgment are the subject of this appeal.